Citation Nr: 0114069	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-22 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active duty for training from May to October 
1960 and active duty from October 1961 to August 1962.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2000 RO rating decision that denied the 
veteran's claim for service connection for a low back 
disorder as not well grounded.


REMAND

The RO denied the veteran's claim for service connection for 
a low back disorder as not well grounded.  The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. 
§§ 5100, 5103A, and 5126, and to be codified as amended at 
5102, 5103, 5106 and 5107) eliminated the concept of a well-
grounded claim and redefined VA's duty to assist a veteran in 
the development of a claim.  In this case, there is 
additional VA duty to assist the veteran in the development 
of the claim for service connection for a low back disorder.

The veteran's claim for VA benefits dated in December 1999 
shows that he is receiving social security benefits.  If 
these benefits are based on disability, the medical records 
in the possession of the Social Security Administration (SSA) 
and the decision of that agency are relevant to the veteran's 
claim for service connection for a low back disorder and 
should be obtained.  The RO should notify the veteran of the 
evidence needed to successfully prove his claim and assist 
him in obtaining any relevant evidence.  

Service medical records show that the veteran complained of 
joint problems after sustaining falls.  A private medical 
report dated in February 2000 shows that the veteran 
currently has a chronic low back condition that the 
signatory, a physician, links to a fall in service with 
history of a related low back injury.  Under the 
circumstances, the veteran should undergo a VA medical 
examination in order to determine the current nature and 
extent of his low back condition, and to obtain an opinion as 
to the cause of any low back disorder found.  Horowitz v. 
Brown, 5 Vet. App. 217 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for low back problems since his 
separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file, 
including all medical records in 
possession of the SSA and a copy of that 
agency's decision granting the veteran 
benefits.

2.  The veteran should undergo a VA 
compensation examination to determine the 
nature of his low back conditions, and to 
obtain an opinion as to the etiology of 
any low back condition found.  The 
examiner should give a fully reasoned 
opinion as to whether it is at least as 
likely as not that a current low back 
disorder is related to an incident of 
service.  The examiner should support the 
opinions by discussing medical principles 
based on the medical evidence in the 
veteran's case, particularly the February 
10, 2000, report of R. Parisi, M.D..  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  The RO should review the veteran's 
claim for service connection for a low 
back disorder on the merits.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




